opinion.
St. Paul, Judge.
\ Plaintiff sues to annul a lease on the ground that as the reaull oía storm the roof of the leased premises was so badly damaged that the plaoe became uninhabitable.
The defense is a general denial, and defendants have reconvened tor the rent.
The case presents only issues of faot; there was Judgment below for the defendants as prayed for, and plaintiff has appealed*
The evidence shows that as the result of a sudden storm the rod of the building was slightly damaged and considerable water leaked in.
Plaintiff immediately notified the defendants, who attended to the matter at once. The roof was repaired at a trifling oost, and has not leaked since.
A few days afterwards plaintiff presented a olaim for alleged damages to his furniture, eto, caused by this sudden storm, whioh damages defendant very properly refused to pay; and some weeks later plaintiff removed from the premises and filed this suit.
Plaintiffs claim, appears to us wholly without merit, and we thin the district judge properly rejected his demand and condemned him for the rent.
Judgment Affirmed.